UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                     No. 01-30401
                                   Summary Calendar



WILLIAM WOODFOLK, JR.,
                                                                      Plaintiff-Appellant,

                                          versus

ORMET PRIMARY ALUMINUM
CORPORATION,
                                                                    Defendant-Appellee.



                     Appeal from the United States District Court
                        for the Middle District of Louisiana
                          USDC Docket No. 99-CV-77-B

                                    August 22, 2001

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

       William Woodfolk, Jr., appeals an adverse summary judgment in his action

against his former employer, Ormet Primary Aluminum Corporation. Our review of the

   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
record, briefs, and controlling jurisprudence persuades that the trial court committed

no error in its ruling. Accordingly, on the facts as found, authorities cited, and reasons

assigned by the district court in its careful and comprehensive Ruling on Motion for

Summary Judgment signed on February 22, 2001 and docketed and entered February

23, 2001, the judgment appealed is AFFIRMED.




                                            2